In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2670
LOLA AJAYI,
                                               Plaintiff-Appellant,
                                 v.

ARAMARK BUSINESS SERVICES, INC.,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 00 C 4403—Paul E. Plunkett, Judge.
                          ____________
   ARGUED FEBRUARY 19, 2003—DECIDED JUNE 26, 2003
                   ____________


 Before FLAUM, Chief Judge, COFFEY and KANNE, Circuit
Judges.
  KANNE, Circuit Judge. Lola Ajayi, an African-American
woman born January 12, 1956, brought this race-discrimi-
nation, age-discrimination, and retaliatory-discharge suit
against her former employer, Aramark Business Services,
Inc., under Title VII of the Civil Rights Act of 1964, 42
U.S.C. 2000e-2 et seq. (2003), the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq. (2003), and 42
U.S.C. § 1981. Ajayi identified as discriminatory thirteen
adverse employment actions, including her eventual
termination, which she also alleged was in retaliation for
her having filed an EEOC charge. Aramark moved for
2                                              No. 02-2670

summary judgment. In granting Aramark’s motion, the
district court (1) dismissed Ajayi’s ADEA claim because
she did not properly raise her age claims in her EEOC
charge; (2) found that most of the thirteen complained-of
actions taken by Aramark did not result in a “materially
adverse change” in Ajayi’s employment as required to
be actionable under the antidiscrimination statutes; (3)
found that Ajayi could not establish that similarly situ-
ated individuals outside of the protected class were treated
more favorably with respect to her remaining failure-to-
promote and discriminatory-discharge claims; and (4)
found that Ajayi had no direct evidence of retaliatory
discharge nor evidence to suggest that Aramark’s stated
legitimate reasons for terminating Ajayi were pretextual.
Ajayi appeals. We affirm with respect to the age- and race-
discrimination claims, and reverse and remand on the
retaliation claims.


                        HISTORY
  According to Aramark, Ajayi was an unexceptional
employee who was terminated for violating company
vacation policy and for dissatisfactory job performance.
  Ajayi’s relationship with Aramark began in March 1996,
when she was hired to work as a food-service supervisor
at one of Aramark’s Chicago, Illinois cafeteria locations.
In a performance evaluation given in 1997, Ajayi received
a four on a five-point scale.
  In 1998, Aramark acquired a new dining-services account
with Harris Bank. The bank had three locations in the
Chicago Loop in need of cafeteria services: 111 West
Monroe, 311 West Monroe, and an executive dining room
on the 37th floor of the 111 West Monroe Building. Greg
Kaminski (white male), an Aramark general manager,
interviewed Ajayi and promoted her to the front-of-the-
house-supervisor position (“FOHS”) at the 111 location. As
No. 02-2670                                                   3

FOHS, Ajayi’s duties were to supervise the cafeteria
cashiers and ensure that the 111 cafeteria was ready for
business. Ajayi started work at 111 on August 1, 1998,
making $13.00 an hour.
  While working at 111, Ajayi was twice written up for
insubordination by her supervisor, Ramiro Lopez1 (His-
panic male). On January 19, 1999, Ramiro gave Ajayi
her first written warning; the second he gave her a few
weeks later on February 4, 1999, citing her failure to fol-
low instructions and for showing up late four days in a
row. On her March 1999 performance evaluation, Ajayi
received mediocre marks (in six out of twelve categories
she received a two on the five-point scale) with her evalua-
tor observing that Ajayi was unmotivated and had poor
relations with her supervisors. Despite the written warn-
ings and the less-than-stellar review, however, Ajayi
received a fifty-cent per hour pay increase.
  In July 1999, Ajayi was transferred to 311 and given the
position of unit supervisor, which was essentially a lat-
eral move for Ajayi—the new position at 311 was the
equivalent of her former FOHS job. But the new posi-
tion did present the potential for further advancement.
Kaminski informed Ajayi at the time of the transfer
that should she prove successful in her new position, she
would have the opportunity to be promoted to food ser-
vice director of 311. Even though she was at a new loca-
tion, Ramiro remained her direct supervisor.
  Aramark defined success for Ajayi in her new position
at 311 largely by whether she met certain monthly targets
for food costs, labor costs, and direct costs. Ajayi did not


1
  Because Mr. Lopez shares the same last name as another
individual implicated in these events, we will, for the reader’s
convenience, refer to him by his first name, Ramiro, throughout
the remainder of the opinion.
4                                              No. 02-2670

meet these targets and, as a result, didn’t get the promo-
tion.
  Instead, Aramark decided in December 1999, that it
was going to eliminate her position at 311 altogether, in
order further to contain operating costs, and demote
Ajayi to cashier, which would reduce her wages to $8.00 per
hour. She was told of this decision on January 24, 2000, and
received a memo to that effect on February 9, 2000.
  As it turns out, Ajayi was not demoted and continued
to work as 311’s unit supervisor for several months. Then,
in May 2000, the assistant vice-president of Harris Bank,
Joseph Mullen (African-American male), claims he re-
ceived several complaints from 311 customers about Ajayi.
Because Mullen was the Harris Bank employee respon-
sible for handling complaints with Aramark’s cafeteria
services, he claims he relayed these comments verbally
to Kaminski. On May 2, 2000, Aramark wrote Ajayi up
on account of Mullen’s complaints—her third written
warning. The letter informed her that she would be im-
mediately suspended from work for three days and upon
her return, she would be demoted to cashier.
  Meanwhile, Ajayi had decided to take some time off
from work. She had prior plans to be out of the office on
May 2 for medical reasons, and the day before, she had
decided to inform Aramark of her intentions to extend
those out-of-office plans to include a vacation from May 3
to May 16.
  Aramark’s vacation policy required an employee to
request and receive supervisor approval for vacations
at least two weeks in advance. So, on May 1, when Ajayi
approached Ramiro with a two-week vacation request
on the last day she planned on being in the office before
leaving, Ramiro told her that she couldn’t expect to re-
ceive approval on such short notice. Nevertheless, Ajayi
claims Ramiro never expressly denied her vacation re-
No. 02-2670                                               5

quest. And since in the past Aramark employees hadn’t
received express notice of Aramark approving their vaca-
tion requests, Ajayi assumed that Ramiro’s failure ex-
pressly to deny her request meant that she was free to
leave.
  As far as Aramark was concerned, Ajayi assumed un-
wisely. First, her supervisors couldn’t find her on May 2
to deliver her third written warning in person and inform
her of her impending suspension and demotion. Aramark
construed Ajayi’s continued absence as evidence of
job abandonment, and in a letter dated May 11, 2000,
Kaminski informed Ajayi that if she failed to report
for her new job assignment as a 111 cashier by May 17,
2000, Aramark would process her termination the follow-
ing day. Sometime in the interim, Kaminski also con-
tacted Mullen and requested that he document his com-
plaints against Ajayi.
  The situation came to a head on May 17, when Ajayi
returned to work at 311. (She apparently never re-
ceived Kaminski’s May 11 letter requesting her to report
as a cashier to 111.) Ajayi received her third written
warning and was suspended.
  While Ajayi served her suspension, Mullen sent Kaminski
an email on May 17 in which he documented receiving
several complaints about Ajayi since 1998 and requested
that Kaminski take appropriate action. On May 19, 2000,
Kaminski sent Ajayi a letter informing her that she had
been terminated for violations of the company’s vacation
policy and for dissatisfactory job performance. Ajayi didn’t
receive the letter before she finished serving her suspen-
sion, and on May 22, Ajayi returned to work. She intended
to deliver her letter of resignation to Kaminski, but he
told her she had already been fired. She received the let-
ter in the mail later that same day.
  Ajayi tells a different story. She notes that she quickly
became dissatisfied with the FOHS position at 111. The
6                                              No. 02-2670

cashiers she managed there did not respect her authority
and would not follow her instructions. She also expected
to be, but was not, trained to do cash-register readings
and to count down the safe and the accounts.
  Ajayi’s biggest problem, however, was that she per-
ceived Ramiro to treat his Hispanic subordinates—and
one cashier in particular, Lourdes Lopez (Hispanic female,
no relation)—better than he treated Ajayi. Specifically,
she says Ramiro required Ajayi, but not Lourdes, to clean
and make coffee, required Ajayi and her African-Amer-
ican coworkers, but not Lourdes and her Hispanic cowork-
ers, to adhere strictly to Aramark’s tardiness and time-
clock policies, and more frequently required audits of
African-American cashiers than of Hispanic cashiers.
  Moreover, Ajayi claims Ramiro twice wrote her up for
insubordination only because he didn’t like her and in-
stead favored her Hispanic colleagues. She also notes that
Ramiro issued the written warnings only after she had
complained to Kaminski about his favoritism.
  Ajayi’s situation worsened after the transfer to 311. She
claims that Kaminski’s conditioning of future promotion
on her ability to meet the profitability targets was unfair
given that she lacked authority to control certain fac-
tors—such as personnel and food-purchase decisions—that
would influence target labor and operating costs. Never-
theless, she notes that she came closer to hitting the tar-
gets than did the former food service director for 311, John
Bluck (white male). Ajayi thus believes Kaminski trans-
ferred her to 311 under the pretense of advancement
while intending her to fail all along.
   For Ajayi, these discriminatory suspicions were con-
firmed on February 9, 2000, when she received the memo-
randum informing her that Aramark planned to demote
her to cashier and reduce her pay. On February 14, 2000,
Ajayi filed a charge of discrimination with the EEOC. In
No. 02-2670                                                  7

it, she claimed Aramark discriminated against her on
account of her national origin by denying her training,
denying her the 311-food-service-director promotion, and
demoting her.2 The EEOC dismissed Ajayi’s complaint
on April 26, 2000, and issued her a right-to-sue letter.
  Ajayi claims that after Kaminski learned of this dis-
missal, sometime in the last week of April 2000, he under-
took a series of retaliatory actions culminating in her
termination. First, she believes Kaminski fabricated Mul-
len’s complaints about her performance. She notes that her
third written warning prepared on May 2 references the
complaints, but that Mullen did not document those
complaints himself until May 17. Moreover, in his memo
Mullen claims he had been receiving complaints about
Ajayi since 1998; Ajayi wonders why it wasn’t until after
she filed her EEOC charge that Mullen reported these
problems to Kaminski. Conversely, if Mullen had been
reporting these problems all along, why had Kaminski
waited until now to take action?
   Second, she claims Kaminski confronted her directly
about her EEOC charge. Ajayi alleges that when she
returned to work on May 17 and Kaminski asked her
where she had been, she explained to him that she be-
lieved that Ramiro had approved her vacation request.
According to Ajayi, Kaminski stated during the course
of the conversation, “Oh you left. Is it because Miss Win-
ters [of the EEOC] did not find anything? That’s why
you ran out of here?” When Ajayi did not respond, Kaminski
further questioned, “Are you going to stand there and
act like you didn’t know that you sued me?” Immediately
after this exchange, Kaminski delivered Ajayi’s third warn-
ing and suspended her.


2
  Although stylized as a national-origin discrimination claim,
the parties and the district court have all along construed the
charge as a claim of race discrimination. So will we.
8                                                No. 02-2670

   Third, Ajayi contends that Kaminski trumped up the
vacation-policy violation as a reason for her suspension
and discharge. She notes that it was not mentioned in her
third written warning. And as discussed above, she be-
lieved that she had de facto authority to take her vaca-
tion since Ramiro never expressly denied her request.
  On July 20, 2000, Ajayi sued Aramark alleging race
and age discrimination and retaliatory discharge. The
complaint had five counts: Count I alleged racial discrimi-
nation under Title VII; Count II alleged retaliatory dis-
charge under Title VII; Count III alleged retaliatory
discharge under § 1981; Count IV alleged age discrimina-
tion under the ADEA; and Count V alleged willful discrimi-
nation in violation of the ADEA and sought liquidated
damages pursuant to 29 U.S.C. § 626(b) (2003). On May 30,
2002, the district court granted Aramark’s summary-
judgment motion for the reasons discussed above, and
this appeal followed.


                        ANALYSIS
  We review a grant of summary judgment de novo, viewing
“all of the facts and draw[ing] all reasonable inferences
therefrom in favor of the nonmoving party.” Franzoni v.
Hartmarx Corp., 300 F.3d 767, 771 (7th Cir. 2002). Sum-
mary judgment is proper when the “pleadings, depositions,
answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine
issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.” FED. R. CIV.
P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986); Schuster v. Lucent Tech., Inc., 327 F.3d 569, 573
(7th Cir. 2003). A genuine issue of material fact exists
“only if there is sufficient evidence favoring the nonmov-
ing party for a jury to return a verdict for that party.”
Schuster, 327 F.3d at 573 (quoting Wade v. Lerner New
No. 02-2670                                                  9

York, Inc., 243 F.3d 319, 321 (7th Cir. 2001) (quotation
omitted)).


I.   ADEA Claim
   We begin with the least fact-dependent issue on appeal,
whether the district court erred in dismissing Ajayi’s
ADEA claim for a failure to pursue administrative reme-
dies. In order to bring an ADEA claim in federal court, a
plaintiff must first have raised it in a timely EEOC charge.
See 29 U.S.C. § 626(d) (“No civil action may be com-
menced by an individual under this section until 60 days
after a charge alleging unlawful discrimination has been
filed with the [EEOC].”); Vela v. Vill. of Sauk Vill., 218 F.3d
661, 663-64 (7th Cir. 2000).
  As is the case here, the issue often isn’t simply whether
or not the plaintiff ever filed an EEOC charge, but rather
whether the charge that was timely filed was sufficiently
broad to include the claims the plaintiff later raises in
court. In other words, are the claims within the “scope
of the EEOC charge?” Cheek v. W. & S. Life Ins. Co., 31
F.3d 497, 502 (7th Cir. 1994). To answer this question we
ask “what EEOC investigation could reasonably be ex-
pected to grow from the original complaint?” Novitsky v.
Am. Consulting Eng’rs, L.L.C., 196 F.3d 699, 701 (7th Cir.
1999) (quotation omitted). “When an EEOC charge alleges
a particular theory of discrimination, allegations of a
different type of discrimination in a subsequent complaint
are not reasonably related to them unless the allegations
in the complaint can be reasonably inferred from the
facts alleged in the charge.” Cheek, 31 F.3d at 503.
  There is nothing about Ajayi’s EEOC charge that
would reasonably lead one to conclude that Ajayi was a
victim of age discrimination. Ajayi’s charge complains
about three specific instances of discrimination on ac-
10                                                      No. 02-2670

count of national origin.3 She doesn’t mention age any-
where in the charge. The date-of-birth field on the
charge form is left blank, the age-discrimination box is
unchecked, and, in describing the charge, she doesn’t
specify the ages of other employees who allegedly re-
ceived more favorable treatment (a defect that she fails
to cure even in her briefs before this Court) nor any
other facts that might have alerted the EEOC to the claim.
  Although Ajayi correctly notes that we have said in an
earlier time that we will not preclude claims reasonably
related to those described in an EEOC charge merely
because a claimant made clerical errors in filling out the
form, see Jenkins v. Blue Cross Mut. Hosp. Ins., Inc., 538
F.2d 164, 168-69 (7th Cir. 1976), we do not rest our decision
here on an omitted check mark. Viewing the charge as a
whole, it contains no facts that would reasonably alert the
EEOC, or Aramark for that matter, to the possibility of age


3
    In its entirety, Ajayi’s description of the charge read as follows:
      I. I have been employed with the Respondent since 1996. My
      current Position is Unit Supervisor since June 1999. During
      the period July 29, 1998 to present I have been denied
      training and promotional opportunities. Since January 12,
      1999, I have complained of internal discrimination to the
      Respondent and nothing has been done. In June 1999, I was
      promised a manager position by September 1999. I was not
      given the position, instead I was demoted to Head Cashier
      with a reduction in salary.
      II. I believe that I have been discriminated and retaliated
      against because of my national origin, non-Hispanic, in
      violation of Title VII of the Civil Rights Act of 1964, as
      amended, in that I was not trained, I was denied a manage-
      rial position, and ultimately demoted after I complained of
      discrimination, while my Hispanic co-workers have been
      properly trained and promoted.
(R.33 at 15.)
No. 02-2670                                                11

discrimination. In this respect, her “omissions” are more
than just technical defects; they thwart the basic purpose
of requiring a charge, which is to give the employer “some
warning of the [complained-of] conduct” and afford “the
EEOC and the employer an opportunity to settle the
dispute through conference, conciliation, and persuasion.”
Cheek, 31 F.3d at 500.
  Ajayi says her charge should be read as claiming age
discrimination because she is in fact older than Lourdes,
and her charge alleges that Aramark discriminated against
Ajayi in favor of Lourdes. Ajayi’s argument is meritless. The
charge never even mentions Lourdes by name, let alone
her age or the fact that she is supposedly younger than
Ajayi; it refers only to unnamed Hispanic coworkers, who
Ajayi alleged were treated more favorably on account of
their national origin. If Ajayi thought she had been sub-
ject to age discrimination too, she could have, and should
have, said so in her charge.
  Without this basic information, there is simply no rea-
son to think that any EEOC investigation arising from
Ajayi’s charge would have uncovered the alleged age bias.
The district court therefore did not err in dismissing Ajayi’s
ADEA claim on this basis. See Steffen v. Meridian Life Ins.
Co., 859 F.2d 534, 544 (7th Cir. 1988) (dismissing retalia-
tion claim where charge made “no mention of retaliation
or any other words to that effect”).


II. Race-Discrimination Claims
  Before we leave the subject of Ajayi’s EEOC charge
altogether, we must determine which of Ajayi’s race-
discrimination claims are properly before this Court on
appeal. In her EEOC charge, Ajayi complained of only three
specific instances of discrimination: (1) denial of training,
(2) denial of promotion, and (3) a February 2000 demotion
with a corresponding pay cut.
12                                               No. 02-2670

  The district court expanded this list to include a num-
ber of events that Ajayi later complained were discrimina-
tory in her deposition or in her summary-judgment brief-
ings: “(4) [Aramark’s] practice of auditing black cashiers
more frequently than non-black cashiers; (5) [Ramiro’s]
inquiry about [Ajayi’s] handling of a time card situation
with one of the cashiers; (6) [Kaminski’s] statement in a
1999 meeting that [Ajayi] and [Ramiro] were incompatible
and that the company would not contest her unemploy-
ment claim if she wished to quit; (7) [Aramark’s] strict
enforcement of the company tardiness policy against [Ajayi]
but not against Hispanic employees; (8) [Aramark’s] re-
quirement that [Ajayi] perform duties not required of
[Lourdes]; (9) [Ajayi’s] subordinates’ failure to follow her
instructions; (10) [Ramiro’s] authorization of overtime for
a Hispanic employee at a time when the employees
were told that overtime was not allowed; (11) [Ramiro’s]
failure to reprimand [Lourdes] for improper conduct; . . .
(12) [Ramiro’s] destruction of customer comment cards that
contained negative comments about [Lourdes]”; and (13)
Ajayi’s termination. Ajayi v. Aramark Bus. Servs., Inc., No.
00 C 4403, 2002 WL 1160945, at *5 (N.D. Ill. May 30, 2002).
  The district court ruled that nine of these thirteen
actions—(1) the denial of training, (4) the discriminatory
auditing practice, (5) the time-card situation, (6) Kaminski’s
unemployment-claim statement, (7) Aramark’s selective
enforcement of the tardiness policy, (9) her subordinates’
insubordination, (10) Ramiro’s authorization of overtime
for a Hispanic employee, and (11 & 12) Ramiro’s failure
to discipline Lourdes and alleged destruction of negative
customer comment cards—were nonactionable because
they had no tangible, negative impact on Ajayi’s employ-
ment. Id. The district court then held that three of the
remaining four actions—(2) the failure to promote, (3) the
demotion, and (13) her termination—were “paradigm
adverse employment actions,” but held that (8) Ramiro’s
No. 02-2670                                                 13

requiring of Ajayi, but not Lourdes, to make coffee and
clean was not; the two employees had different job titles
at the time and the fact that Aramark assigned different
duties and responsibilities to each did not raise an infer-
ence of adverse action. Id. Finally, the district court held
that (3) the demotion was not an adverse employment
action in this case because it was undisputed that Ajayi
was never actually demoted. Id. at *6. That left as action-
able only (2) the failure-to-promote and (13) the termina-
tion claims.
  In her opening brief before this Court, Ajayi now al-
leges only four actions were discriminatory: (2) the failure
to promote; (3) the demotion; (7) Aramark’s selective
enforcement of the tardiness policy, which culminated in
Ramiro’s February 4, 1999 write up; and (13) her termina-
tion. Ajayi has therefore waived any argument that the
district court erred in holding that the remaining ac-
tions—(1), (4), (5), (6), and (8-12)—had no “tangible, neg-
ative impact” on Ajayi’s employment. See Sere v. Bd. of
Trustees of Univ. of Ill., 852 F.2d 285, 287 (7th Cir. 1988)
(“We consistently and evenhandedly have applied the
waiver doctrine when appellants have failed to raise an
issue in their opening brief.”) (citing cases)); see also Jones
v. Union Pac. R.R. Co., 302 F.3d 735, 741 (7th Cir. 2002)
(“By neglecting to raise the discriminatory job assignments
and retaliation claims in his opening brief . . . [appellant]
waived review of these two issues.”) (citing inter alia
Gabriel v. United States, 30 F.3d 75, 78 (7th Cir. 1994), and
Kauthar SDN BHD v. Sternberg, 149 F.3d 659, 667-68 (7th
Cir. 1998) (“We have stated that failure to address one of
the [district court’s] holdings results in a waiver of any
claim of error with respect to the court’s decision on that
issue.”)). It is not enough for Ajayi merely to refer gen-
erally to these actions in her statement of facts; if she
intends to challenge this aspect of the district court’s rul-
ing, she must identify the legal issue, raise it in the argu-
14                                             No. 02-2670

ment section of her brief, and support her argument
with pertinent authority. See Kalis v. Colgate-Palmolive
Co., 231 F.3d 1049, 1058 n.5 (7th Cir. 2000); Moore v. J.B.
Hunt Transp., Inc., 221 F.3d 944, 951 (7th Cir. 2000). Ajayi
has failed to take issue with this aspect of the district
court’s ruling and thus has waived any argument that it
was rendered in error.
  Regarding the remaining four actions, Aramark con-
tends that two of them—(7) the February 4, 1999 write up
and (13) the termination—are beyond the scope of Ajayi’s
EEOC charge. The scope-of-the-charge rule prevents Ajayi
from pursuing her claim that the February 4, 1999 written
warning for tardiness was motivated by race. Because a
Title VII claim must describe the same conduct as the
plaintiff’s underlying charge and because Ajayi’s EEOC
charge never mentions or challenges this warning, she
cannot pursue that claim here. See Cheek, 31 F.3d at 501
(“Because an employer may discriminate on the basis of
sex in numerous ways, a claim of sex discrimination in
an EEOC charge and a claim of sex discrimination in a
complaint are not . . . reasonably related just because they
both assert forms of sex discrimination. [There must be]
a factual relationship between them . . . . [, which means]
the EEOC charge and the complaint must, at minimum,
describe the same conduct and implicate the same individ-
uals.”); see also Conley v. Vill. of Bedford Park, 215 F.3d
703, 710 (7th Cir. 2000).
  Ajayi argues that she complained about Ramiro’s selec-
tive treatment generally in her charge and that the Febru-
ary 4, 1999 write up is merely a specific example of
his discriminating against Ajayi in favor of Hispanic
employees, which would have been uncovered by an EEOC
investigation into the other events. Reading Ajayi’s charge,
we find no general allegation regarding Ramiro’s conduct
that would have uncovered the February 4, 1999 write up
as a discriminatory act. To the contrary, Ajayi referred
No. 02-2670                                              15

to three specific instances of discriminatory conduct in her
charge: the denial of training, the denial of promotion, and
her demotion. In this regard her case is similar to the
facts we confronted in Rush v. McDonald’s Corp., 966
F.2d 1104 (7th Cir. 1992), in which the plaintiff’s charge
complained of racial discrimination in the denial of a
promotion and the plaintiff’s discharge only. There we
held that three additional instances of racial discrimina-
tion alleged in the plaintiff’s complaint—denial of bene-
fits, harassment, and adoption of a racially discriminatory
policy—were not cognizable because the plaintiff had
not specifically described them in her EEOC charge. Rush,
966 F.2d at 1110-12. At the time she filed her charge,
Ajayi was aware that Ramiro had written her up for
tardiness and insubordination. By her own admission, she
suspected at the time that Ramiro’s actions towards
her were motivated by unlawful animus. Should Ajayi
have wanted also to complain about the write up
as a discriminatory action, she could have, and should
have, included a description of it in her charge. See
McKenzie v. Ill. Dep’t of Trans., 92 F.3d 473, 482-83 (7th
Cir. 1996) (two acts of allegedly retaliatory conduct were
not cognizable when acts occurred before, but were not
included in, plaintiff’s EEOC charge).
  We need not consider whether Ajayi’s Title VII termina-
tion claim lies within the scope of her charge. The dis-
trict court in its discretion allowed Ajayi constructively
to amend her complaint to include a termination claim
under § 1981. Although Count III of Ajayi’s complaint
only advanced a retaliatory-discharge claim under that
statute, the district court observed that Ajayi’s summary-
judgment materials did not specify whether she sought
to advance her termination claim under just Title VII or
under both statutes. Realizing that Ajayi’s Title VII ter-
mination claim would likely be barred procedurally be-
cause it would fall outside the scope of her EEOC charge
16                                                   No. 02-2670

(which was filed before she was fired), the district
court interpreted her summary-judgment materials as
advancing the claim under § 1981 (which has no charge-
filing requirement) as well and addressed the termina-
tion claim’s merits. The district court would not have
abused its discretion if it refused to do so, see Shanahan
v. City of Chicago, 82 F.3d 776, 781 (7th Cir. 1996) (“A
plaintiff may not amend his complaint through argu-
ments in his brief in opposition to a motion for summary
judgment.”), especially since Ajayi never argued for the
amendment. But neither did the district court abuse its
discretion in allowing the amendment and considering
the termination claim under § 1981. Because we must
address the merits of Ajayi’s termination claim under
§ 1981,4 we will assume arguendo that her Title VII claim
falls within the scope of her EEOC charge.
  In sum, Ajayi’s opening brief limited the number of
actions she alleges were motivated by racial discrimina-
tion. And one of the four remaining actions identified in
her opening brief is outside the scope of her EEOC charge,
which leaves only the demotion, failure-to-promote, and
termination claims as viable avenues of attack on appeal.
We address each in turn.


4
  We leave for another day the question of whether under § 1981
Ajayi can state a claim for discriminatory or retaliatory discharge.
See Gonzalez v. Ingersoll Mining Co., 133 F.3d 1025, 1035 (7th
Cir. 1998) (expressing doubts, in dicta, that at-will employees
may sustain claims under § 1981 arising out of the termination
of their employment). But see Spriggs v. Diamond Auto Glass,
165 F.3d 1015, 1018-19 (4th Cir. 1999) (holding that an at-will
employment relationship is sufficiently contractual in nature to
support § 1981 claims); see also Skinner v. Maritz, Inc., 253 F.3d
337 (8th Cir. 2001); Lauture v. IBM Corp., 216 F.3d 258 (2d Cir.
2000); Perry v. Woodward, 199 F.3d 1126 (10th Cir. 1999); Fadeyi
v. Planned Parenthood Assoc. of Lubbock, Inc., 160 F.3d 1048
(5th Cir. 1998).
No. 02-2670                                                17

  A. Demotion
  Because Ajayi has no direct evidence of race discrimina-
tion, she must satisfy the McDonnell Douglas burden-
shifting analysis. McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973). Under this approach, Ajayi must first
establish a prima facie case of discrimination, which then
shifts the burden of proof to Aramark to provide some
legitimate, nondiscriminatory reason for the challenged
employment decisions. Id. at 802. If Aramark does so, Ajayi
retains the ultimate burden to show that the proffered
reasons are pretextual. See Schuster, 327 F.3d at 574.
  Ajayi can’t establish a prima facie case of discrimina-
tion on her demotion claim. She needs to show that (1)
she is a member of a protected class; (2) she was qualified
for the job or was meeting Aramark’s legitimate expecta-
tions; (3) she suffered an adverse employment action; and
(4) Aramark treated similarly situated employees outside
of the protected class more favorably. Foster v. Arthur
Andersen, LLP, 168 F.3d 1029, 1035 (7th Cir. 1999). Al-
though, as the district court noted, a demotion is a para-
digm adverse employment action, see Traylor v. Brown, 295
F.3d 783, 788 (7th Cir. 2002), Ajayi cannot establish
that she suffered an adverse employment action here
because she, in fact, never was demoted.
   Around February 9, 2000, Aramark gave Ajayi a memo-
randum stating that her position was being eliminated
and that she would be demoted two weeks later. But as
Ajayi admits, the threatened demotion never actually
happened. An unfulfilled threat, which results in no
material harm, is not materially adverse. See id. (“[A]n
employee must show that material harm has resulted
from . . . the challenged actions.” (quotation omitted)); cf.
Oest v. Ill. Dep’t of Corr., 240 F.3d 605, 613 (7th Cir. 2001)
(finding oral and written reprimands received by plaintiff
under progressive discipline policy did not sufficiently
implicate “tangible job consequences”); Sweeney v. West, 149
18                                             No. 02-2670

F.3d 550, 556 (7th Cir. 1998). The district court’s grant
of summary judgment on this claim on this basis was not
erroneous.


  B. Failure to Promote
  Although Aramark didn’t promote Ajayi and although
that inaction is materially adverse to her employment,
Ajayi still cannot establish a prima facie case under
McDonnell Douglas. The claim fails because Ajayi cannot
show that she was treated less favorably than employees
outside her protected class who were similarly situated;
that is, employees who were “directly comparable to her
in all material respects.” Patterson v. Avery Dennison
Corp., 281 F.3d 676, 680 (7th Cir. 2002).
  To determine whether two employees are directly compa-
rable, a court looks at all the relevant factors, which most
often include whether the employees (i) held the same job
description, (ii) were subject to the same standards, (iii)
were subordinate to the same supervisor, and (iv) had
comparable experience, education, and other qualifica-
tions—provided the employer considered these latter factors
in making the personnel decision. Id. Above all, we are
mindful that courts do not sit as super personnel depart-
ments, second-guessing an employer’s facially legitimate
business decisions. See generally Wells v. Unisource World-
wide, Inc., 289 F.3d 1001, 1007 (7th Cir. 2002).
  In arguing that she was discriminatorily denied a pro-
motion to food service director for 311, Ajayi says that
Bluck, the former food service director for 311, was simi-
larly situated. The comparison is faulty. The two never
held the same job description. Bluck held the position of
food service director at 311 from August 1998 to June
1999. Before his move to 311 in August of 1998, Bluck had
been a food service director at Aramark for over ten years.
During that time, Ajayi was the FOHS at 111. Ajayi never
No. 02-2670                                              19

held the food-service-director position (she’d have no fail-
ure to promote claim if she did).
  Even if we were to look past the differing job descrip-
tions and entertain Ajayi’s argument that the two none-
theless were subject to the same performance standards—
the target cost projections for 311—we would not find
the two employees to be directly comparable. Ajayi claims
that Bluck never met those target projections and yet
never suffered an adverse employment action as a result.
On the other hand, Ajayi’s failure to meet the targets
(while at the same time success in producing better num-
bers than those Bluck had managed to produce) resulted
in the denial of her promotion to Bluck’s job. The compari-
son is not apt. Bluck’s ten-year experience would entitle
him to more patience and deference from Aramark than
Ajayi, who had no proven performance record in a food-
service-director position. Furthermore, Ajayi and Bluck
were “operating” 311 under different conditions. Aramark’s
cafeteria at 311 had been open for less than a year when
Bluck resigned. Aramark could legitimately expect 311 to
generate smaller profits during this start-up phase. By the
time Aramark refused to promote Ajayi in October 1999,
311 had been operating at a loss for well over a year. Given
these differences, Ajayi cannot legitimately compare her-
self to Bluck.
  Because Ajayi has not shown that similarly situated
individuals outside the protected class were treated more
favorably, she has failed to make out a prima facie case
under McDonnell Douglas. The district court’s grant of
summary judgment on Ajayi’s failure-to-promote claim
was not error.


  C. Termination
  Ajayi’s claim that she was terminated because of her
race fails for the same reason: she has not shown that
20                                            No. 02-2670

she was treated less favorably than similarly situated
individuals outside the protected class. Here, Ajayi claims
Lourdes was similarly situated. As stated above, however,
the two are similarly situated only if they were directly
comparable. They were not. At all relevant times they
had different job titles and responsibilities: Lourdes was
a cashier; Ajayi was first a FOHS at 111, where she
was Lourdes supervisor, and then unit supervisor at 311.
It is not surprising that Aramark would both demand
and expect more from Ajayi in her supervisory role,
which would explain any discrepancy—if there ever was
one—between how Aramark treated Ajayi and Lourdes
in handling violations of the company’s tardiness or vaca-
tion policies or in responding to customer complaints. See
Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 802
(6th Cir. 1994) (finding plaintiff supervisor unable to
make prima facie case for sexual harassment on her
demotion and transfer claims because proposed compar-
able was nonsupervisory employee and, therefore, not
nearly identical). In short, Ajayi could legitimately ex-
pect to be held to a higher standard as an FOHS or unit
supervisor than that to which Aramark held Lourdes as
a cashier.
  Because Ajayi has not shown that similarly situated
individuals outside the protected class were treated more
favorably, she has failed to make out a prima facie case
under McDonnell Douglas. The district court did not err
in granting summary judgment to Aramark on Ajayi’s
termination claim.


III.   Retaliation
  Having resolved Ajayi’s arguments regarding her race-
discrimination claims, we now attend to her retaliation
claims advanced under Title VII and § 1981 and ask
whether she has raised a genuine issue of material fact
to preclude summary judgment.
No. 02-2670                                             21

  To make a prima facie showing of retaliation under
either statute, Ajayi must show that she engaged in a
protected activity, that she suffered an adverse employ-
ment reaction, and that there is a casual relationship
between the two. Gonzalez, 133 F.3d at 1035. There is
no dispute that Ajayi satisfied the first element by filing
her EEOC charge. We also know that Ajayi was sus-
pended and terminated shortly thereafter; so the second
element is met as well. What remains for us to deter-
mine—and what is hotly contested between the par-
ties—is whether there was a causal relationship between
the two.
  Viewing the evidence in a light most favorable to her, we
find that Ajayi raised an inference of causation. It is
uncontested that Kaminski learned of Ajayi’s filing of
her charge and the EEOC’s subsequent dismissal and
issuance of a right-to-sue letter a matter of days before
he decided to suspend Ajayi. Moreover, according to Ajayi,
Kaminski specifically referenced the EEOC charge when
he informed her that she had been suspended. Kaminski’s
comments cannot be construed as direct evidence of dis-
crimination because, in and of themselves, they do not
show that but for filing her charge Ajayi would not
have been fired. But his comments and the close prox-
imity between the time Kaminski learned about the
charge and when he suspended and terminated Ajayi
taken together are sufficient to raise the inference, see
McClendon v. Ind. Sugars, Inc., 108 F.3d 789, 797 (7th Cir.
1997) (noting that inference of causation can arise from
timing alone if the protected activity and the adverse ac-
tion are separated by only a few days), and to shift
the burden, under the McDonnell Douglas framework, to
Aramark to come forward with a legitimate, nondiscrimina-
tory reason for firing Ajayi.
  Aramark advanced two reasons for why it legitimately
terminated Ajayi: Mullen’s customer complaints and Ajayi’s
22                                             No. 02-2670

violation of the company’s vacation policy. Both are legiti-
mate, nondiscriminatory reasons. Cf. Stringel v. Meth-
odist Hosp., 89 F.3d 415, 418 (7th Cir. 1996) (insubordina-
tion is a legitimate reason for discharge).
  In light of these legitimate, nondiscriminatory reasons,
the burden shifts back to Ajayi to “demonstrate that the
proffered explanation is merely a pretext for what was
actually a discriminatory motivation.” Schuster, 327 F.3d
at 574; see also McClendon, 108 F.3d at 797. In other
words, she needs to prove that Aramark is lying. Unless
Ajayi has direct evidence that Ararmark fired her for
retaliatory reasons (and she has none—she comes closest
with Kaminski’s comments, but as noted above they
are insufficient direct evidence of retaliation), she must
provide indirect evidence demonstrating that the em-
ployer’s proffered reasons are factually baseless, were not
the actual motivation for the discharge, or were insuffi-
cient to motivate the discharge. Jackson v. E.J. Brach
Corp., 176 F.3d 971, 983 (7th Cir. 1999) (citing Wolf v.
Buss Am. Inc., 77 F.3d 914, 919 (7th Cir. 1996)). We
evaluate Ajayi’s showing based upon the entire record: “no
one piece of evidence need support a finding of [retalia-
tion], but rather the court must take the facts as a whole.”
Huff v. UARCO, Inc., 122 F.3d 374, 385 (7th Cir. 1997).
  Ajayi has presented sufficient evidence to raise a gen-
uine issue of triable fact regarding the true reason for
her termination. First, the timing of the decision and
the comments made by the decisionmaker, Kaminski, are
not only sufficient to raise the inference of causation, but
also provide evidentiary support for Ajayi’s indirect case.
  Second, Ajayi makes a number of points that call into
question the credibility of Aramark’s purported reliance
upon Mullen’s complaints as a reason for her discharge.
Ajayi’s third written warning, which was to be delivered
to her on May 2, references Mullen’s complaints as a rea-
No. 02-2670                                              23

son for her impending suspension and demotion. The
warning purports to attach a memorandum from Mullen
documenting those complaints. Ajayi points out that
Mullen’s memorandum, however, was not prepared for
an additional fifteen days and was only prepared at
Kaminski’s request. The fact that Mullen’s documenta-
tion was prepared at Kaminski’s request and fifteen days
after it was purportedly received (and after Kaminski’s
confrontation with Ajayi) casts doubt on the legitimacy
of Mullen’s complaints.
  Even if we were to excuse the circumstances surround-
ing the document’s creation, the substance of Mullen’s
memorandum raises further concerns. In it, Mullen pur-
ports to have been receiving complaints about Ajayi’s
performance since 1998. Mullen, in his deposition, clarified
that he recalled having received at least ten complaints
about Ajayi from August 1998 to May 2000. He testified
that each time he received a complaint about Ajayi he
would inform Kaminski about it. Although Kaminski’s
testimony regarding the frequency and number of Mul-
len’s complaints about Ajayi differs (another reason for
calling their veracity into question), he too admits that
he would have received at least one complaint from Mul-
len before learning that Ajayi had filed an EEOC charge.
Despite the fact that these complaints were being relayed
to Kaminski directly from an executive client representa-
tive with substantial authority over Harris Bank’s rela-
tionship with Aramark (the specific reason cited in the
May 2 written warning for the seriousness of Aramark’s
response), there is no evidence that Aramark took any
action towards Ajayi before Kaminski learned about her
EEOC charge. Only then did Mullen’s complaints justify
a response from Aramark.
 Third, Ajayi has pointed to similar inconsistencies in
Aramark’s response to violations of its vacation policy.
To be clear, we do not find persuasive Ajayi’s assertion
24                                               No. 02-2670

that Ramiro approved her vacation request by remain-
ing silent. Ramiro was not silent. He told Ajayi that she
needed, but could not expect, to have her two-week vaca-
tion request approved when it was submitted on the day
before she planned to be out of the office. By leaving
work without such approval, Ajayi ignored the only rea-
sonable interpretation of Ramiro’s statements—that her
vacation request had been denied.
  Nevertheless, Aramark had notice that Ajayi was in
violation of the company’s vacation policy when Kaminski
mailed his May 11 letter informing her that she would
be terminated for job abandonment if she did not return
to the office before May 17. Ajayi, in fact, did return before
Kaminski’s deadline expired. Despite what Kaminski had
said in his letter, she was unable to save her job even
though she returned before the deadline he set. The sud-
den shift in Kaminski’s response to Ajayi’s absence fol-
lowing their confrontation upon her return further under-
mines his credibility and the legitimacy of Aramark’s
stated reasons.
  In sum, we feel Kaminski’s remarks and the suspicious
timing of the events surrounding Ajayi’s termination are
sufficient to defeat summary judgment under the
McDonnell Douglas framework. Cf. Gorence v. Eagle Food
Ctrs., Inc., 242 F.3d 759, 762 (7th Cir. 2001) (“[E]vidence
of inappropriate remarks not shown to be directly related
to the employment decision may not support a direct-
method-of-proof case, but, in connection with other evi-
dence, might support a case under McDonnell Douglas.”).
Viewing the facts Ajayi presents in a favorable light,
we conclude that a reasonable jury could find that
Aramark’s stated reasons for the termination were pre-
textual and that Ajayi was the victim of retaliatory dis-
charge. It will be up to the trier of fact to determine
whether that was the case.
No. 02-2670                                            25

                    CONCLUSION
  For the reasons stated above, we AFFIRM the district
court’s dismissal of Ajayi’s ADEA claims and grant of
summary judgment with regard to Ajayi’s race-discrimina-
tion claims, but REVERSE the district court’s grant of
summary judgment on Ajayi’s retaliatory-discharge claims.
This case is REMANDED to the district court for further
proceedings consistent with this opinion.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—6-26-03